

115 HRES 927 IH: Condemning the Trump administration’s zero tolerance policy.
U.S. House of Representatives
2018-06-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 927IN THE HOUSE OF REPRESENTATIVESJune 7, 2018Ms. DeLauro (for herself, Ms. DeGette, Mr. McGovern, Ms. Wilson of Florida, Ms. Norton, Ms. Bonamici, Mr. Nadler, Ms. Shea-Porter, Ms. Schakowsky, Ms. Roybal-Allard, Ms. Jayapal, Mr. Carson of Indiana, Ms. Esty of Connecticut, Ms. Velázquez, Mr. Michael F. Doyle of Pennsylvania, Ms. Lofgren, Mr. Crowley, Mr. Johnson of Georgia, Ms. Clarke of New York, Mr. Quigley, Mr. Danny K. Davis of Illinois, Mr. Correa, Mrs. Dingell, Mr. Khanna, Mr. Vela, Ms. Michelle Lujan Grisham of New Mexico, Ms. Lee, Mr. Cummings, Mr. Soto, Ms. Barragán, Ms. Wasserman Schultz, Mr. Ryan of Ohio, Ms. Titus, Mr. Welch, Mr. Grijalva, Ms. Kaptur, Mr. Tonko, Mr. Raskin, Mr. Cicilline, Ms. Tsongas, Mr. Smith of Washington, Ms. Sánchez, Mr. Castro of Texas, Mr. Sires, Ms. Clark of Massachusetts, Mrs. Lawrence, Mr. Espaillat, Ms. Hanabusa, Mr. Crist, Ms. Matsui, Mr. Doggett, Mr. Thompson of California, Mr. Gene Green of Texas, Mr. Beyer, Mr. Pallone, Mr. Larson of Connecticut, Mr. Courtney, Mr. Pocan, Mr. Himes, Mr. Gallego, Mrs. Napolitano, Mrs. Carolyn B. Maloney of New York, Ms. Eddie Bernice Johnson of Texas, Ms. Jackson Lee, Mr. Garamendi, Mr. Suozzi, Mr. Huffman, Ms. Speier, Ms. Judy Chu of California, Ms. Bass, Mr. Cleaver, Mr. Keating, Ms. Moore, Mr. Cohen, Mr. Meeks, Mr. Deutch, Mr. O'Halleran, Mr. Gonzalez of Texas, Mr. Butterfield, Ms. Kelly of Illinois, Ms. Frankel of Florida, Mr. Peterson, Mrs. Davis of California, Mr. Capuano, Mr. Brady of Pennsylvania, Mr. Takano, Mr. Nolan, Ms. Eshoo, Mr. DeSaulnier, Mr. Kildee, Ms. McCollum, Mr. Sean Patrick Maloney of New York, Mrs. Torres, Mr. Lowenthal, Mr. Kennedy, Mr. Bishop of Georgia, Mrs. Watson Coleman, Mr. Brendan F. Boyle of Pennsylvania, Mr. Al Green of Texas, Mr. Gutiérrez, Mr. Clyburn, Mr. Hoyer, Mr. Pascrell, Mr. Scott of Virginia, Mr. Cárdenas, Mrs. Bustos, Mr. Ellison, Mr. Norcross, Ms. Castor of Florida, Mr. Price of North Carolina, Ms. Meng, Mr. Lewis of Georgia, Miss Rice of New York, Mrs. Lowey, Mr. Aguilar, Ms. Pingree, Mr. Neal, Mr. McNerney, Mr. Clay, Mr. Jeffries, Mr. Connolly, Mr. DeFazio, Mr. Lawson of Florida, Ms. DelBene, Mr. Ben Ray Luján of New Mexico, Ms. Brownley of California, Mr. Sarbanes, and Mr. Kilmer) submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONCondemning the Trump administration’s zero tolerance policy.
	
 Whereas, on April 6, 2018, Attorney General Jeff Sessions notified all United States Attorney’s Offices of a new zero-tolerance policy for immigrants crossing the border into the United States illegally;
 Whereas this zero-tolerance policy has led to a significant increase in the number of immigrant children, as young as 18 months, held in United States Government custody separated from their parents;
 Whereas Department of Health and Human Services shelters are at near full capacity, with the agency contemplating housing these children at military bases, and the average length of time spent in these shelters is up to 57 days this year, compared to 51 days last year;
 Whereas reports from organizations providing care for these children have reported signs of separation trauma, inability to sleep, nightmares, crying, and begging for their parents, or physical pain, and the American Academy of Pediatrics has emphasized separating children from their parents can cause irreparable harm to a child’s health and well-being; and
 Whereas the United States House of Representatives must come together and address this abusive and cruel policy that is ripping apart families: Now, therefore, be it
	
 That the House of Representatives— (1)condemns the Trump administration’s zero tolerance policy that is separating children from their parents at the United States border;
 (2)identifies this policy as child abuse, as it fails to protect children crossing the border; (3)recognizes that this zero tolerance policy may inflict irreversible damage to the health of these children that could have a lifetime of consequences; and
 (4)remains actively committed to keeping children and their parents together as they come to the United States, many of whom are fleeing violence.
			